                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                      TEXARKANA DIVISION

RODERICK SHERROD JOHNSON                            §

VS.                                                 §                   CIVIL ACTION NO. 5:21cv54

DIRECTOR, TDCJ-CID                                  §

                      MEMORANDUM ORDER REGARDING TRANSFER

        Petitioner Roderick Johnson, an inmate confined at the Telford Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2254.

                                               Discussion

        Petitioner states he is currently serving a sentence he received on July 26, 2002 in cause

number 767716D before the 371st District Court for Tarrant County, Texas. Petitioner challenges

his conviction by asserting his appellate attorney suffered from a conflict of interest.

        Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ of habeas corpus

in the district court for the district wherein such person is in custody or in the district court for the

district within which he was convicted. Section 2241(d) further provides that the district court in

the exercise of its discretion may transfer the action to the other district in the furtherance of justice.

        Petitioner is currently confined at the Telford Unit in New Boston, Texas. The Telford Unit

is located within the jurisdictional boundaries of the Eastern District of Texas. However, petitioner

was convicted and sentenced in Tarrant County, Texas. Pursuant to 28 U.S.C § 124, Tarrant County

is in the Fort Worth Division of the United States District Court for the Northern District of Texas.
            While jurisdiction is proper in the Eastern District of Texas because the prisoner is confined

    within the district court’s territorial boundaries, the court has considered the circumstances and has

    determined that the interest of justice would best be served if this petition were transferred to the

    division in which the petitioner was convicted and sentenced.

            Under 28 U.S.C. § 1404(a), for the convenience of parties and witnesses and in the interest

    of justice, a district court may transfer any civil action to any other district or division where it could

    have been brought. Such a transfer may be done sua sponte and is reviewable only for an abuse of

    discretion. Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989).
.
            Since petitioner complains of a conviction which occurred in the Fort Worth Division of the

    Northern District of Texas and all records and witnesses involving this action may be located in the

    Northern District, the transfer of this action to such division would further justice. Therefore, it is

    the opinion of the undersigned that this petition should be transferred to the United States District

    Court for the Northern District of Texas, Fort Worth Division. Accordingly, it is

            ORDERED that the Clerk of Court will TRANSFER this action to the Clerk of Court for

    the United States District Court for the Northern District of Texas, Fort Worth Division.

          SIGNED this 4th day of May, 2021.




                                                            ____________________________________
                                                            CAROLINE M. CRAVEN
                                                            UNITED STATES MAGISTRATE JUDGE




                                                        2
